TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00721-CR




                               Andre Demar Gipson, Appellant

                                                v.

                                 The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
       NO. D-1-DC-07-302550, HONORABLE FRED A. MOORE, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Andre Demar Gipson seeks to appeal a judgment convicting him of aggravated

robbery. Sentence was imposed on August 7, 2008, and there was a timely motion for new trial. The

deadline for perfecting appeal was therefore November 5, 2008. See Tex. R. App. P. 26.2(a)(2).

Gipson’s notice of appeal was filed on November 6. The State has filed a motion to dismiss the

appeal to which Gipson’s counsel has not responded.

               We lack jurisdiction to dispose of the purported appeal in any manner other than by

dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998);

Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996). The State’s motion to dismiss

is granted.
              The appeal is dismissed.




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: October 1, 2009

Do Not Publish




                                              2